DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are presented for examination.  This office action is in response to the application filed on 9/3/2019.

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed on 9/3/19 and 9/18/19. The information disclosed therein was considered.

Specification
Applicants are reminded to update the status of the referenced U.S. applications in the Related Applications section and in any other corresponding area in the specification, if any.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title should be more specific to differentiate the invention from similar inventions in the patent literature.
The “historical data”, “optimal maintenance time”,  and “timing” aspects of the invention should be mentioned in the title so that the title is more descriptive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  These claims recite a computer readable storage medium.  The applicant describes a computer readable storage medium as including open ended language “may be”, ‘for example”, “but is not limited to“, “or any suitable combination” and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (see paragraph [000106]).       
Claims which cover both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claims when read in light of the specification and in view of one of ordinary skill in the art) embrace subject matter that is not eligible for patent protection and are therefore directed to non-statutory subject matter.  Since present claims 14-19 cover both statutory and non-statutory subject matter, the claims are directed to non-statutory subject matter.
In this regard, attention is respectfully directed to the Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, dated August 24, 2009 (“August 2009 Interim Instructions”), as well as the Official Gazette notice at 1351 OG 212 (February 23, 2010), as well as MPEP 2106(I) and the precedential Board decision in Ex Parte Mewherter, No. 2012-007692 (BPAI May 08, 2013).
  
The following is an Examiner's statement of reasons for the indication of allowable subject matter: claims 1-13 and 20 are allowable over the prior art of record because a search does not detect the combined claimed elements as set forth in the claims 1-13 and 20.  Claims are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests a method, comprising: receiving and storing historical data for historical data jobs performed within a data storage system; determining an optimal maintenance time for the data storage system, utilizing the stored historical data; determining a timing in which storage devices within the data storage system are taken offline, utilizing the optimal maintenance time and the stored historical data; and preparing the data storage system for one or more maintenance operations, utilizing the determined timing as described in the specification and together with combination of other claimed element as set forth in the claims.  

The closest prior art, “Managing Maintenance Of Tape Storage Systems” by Barajas Gonzalez et al. (US 2018/0107410) discloses a method for managing a storage system. The method includes one or more computer processors receiving a first set of data associated with a storage system. The method further includes determining whether to service the storage system based on utilizing one or more models associated with the storage system to analyze the first set of data. In response determining to service the storage system, the method further includes generating a set of notifications based, at least in part, on information from the one or more models associated with the storage system analyzing the first set of data. The method further includes initiating a pre-service activity associated the storage system based, at least in 

Therefore, claims 1-13 and 20 are allowable over the prior art of records.

Allowable Subject Matter
Claims 1-13 and 20 are allowed.

Claims 14-19 would be allowable if rewritten or amended to overcome the 101 rejection set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mail date of this letter.  Failure to respond within the period for response will result in ABANDONMENT of the application (see 35 USC 133, MPEP 710.02, 710.02(b)). In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show 

When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG C KIM whose telephone number is (571)272-4181.  The examiner can normally be reached on M-F 9:30-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/HONG C KIM/Primary Examiner, Art Unit 2138